UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4080


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNIE RAY COX, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00070-D-1)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donnie Ray Cox, Jr., pleaded guilty, pursuant to a

written plea agreement, to conspiracy to possess with intent to

distribute and distribute five kilograms or more of cocaine, in

violation of 21 U.S.C. § 846 (2012), and was sentenced to 228

months’ imprisonment.     On appeal, Cox’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

finding no meritorious grounds for appeal, but questioning the

reasonableness of Cox’s sentence.    Cox was advised of his right

to file a pro se supplemental brief but did not file such a

brief.     The Government has moved to dismiss the appeal based on

the appellate waiver provision in the plea agreement.    We affirm

in part and dismiss in part.

            We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert.

denied, 134 S. Ct. 126 (2013).       “We generally will enforce a

waiver . . . if the record establishes that the waiver is valid

and that the issue being appealed is within the scope of the

waiver.”     United States v. Thornsbury, 670 F.3d 532, 537 (4th

Cir. 2012) (internal quotation marks and alteration omitted).    A

defendant’s waiver is valid if he agreed to it “knowingly and

intelligently.”     United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).     Our review of the record leads us to conclude

that Cox knowingly and voluntarily waived the right to appeal

                                 2
his sentence, reserving the right to appeal only a sentence in

excess     of     the     Guidelines       range       established       at     sentencing.

Because the district court imposed a below-Guidelines sentence,

we grant in part the Government’s motion to dismiss and dismiss

the appeal of Cox’s sentence.

            Although the waiver provision in the plea agreement

precludes       our     review    of   Cox’s        sentence,    the    waiver    does    not

preclude our review of any errors in Cox’s conviction that may

be   revealed      by    our     review    pursuant      to     Anders.        Pursuant    to

Anders,    we     have    reviewed        the   entire     record      for     meritorious,

nonwaived issues and have found none.                         We therefore affirm in

part and dismiss in part.                   This court requires that counsel

inform Cox, in writing, of his right to petition the Supreme

Court of the United State for further review.                           If Cox requests

that such a petition be filed, but counsel believes that the

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                             Counsel’s motion

must state that a copy of the motion was served on Cox.                                    We

dispense        with     oral    argument       because        the     facts     and   legal

contentions       are     adequately       presented      in    the    materials       before

this court and argument would not aid the decisional process.

                                                                       AFFIRMED IN PART;
                                                                       DISMISSED IN PART




                                                3